 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7                                          )
     NORTHWEST SHEET METAL WORKERS )
 8   ORGANIZATIONAL TRUST, et al.,          )
                                            )                 Case No. MC19-0072RSL
 9                         Plaintiffs,      )
                v.                          )
10                                          )                 ORDER TO ISSUE
     D.J. MECHANICAL, INC.,                 )                 WRIT OF GARNISHMENT
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   PAC WEST MECHANICAL, LLC,              )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16          This matter comes before the Court on plaintiff’s “Amended Applicant Affidavit for Writ
17   of Garnishment” for property in which the defendant/judgment debtor, DJ Mechanical, Inc., has
18   a substantial nonexempt interest and which may be in the possession, custody, or control of the
19   garnishee, Pac West Mechanical, LLC. The Court having reviewed the record in this matter, it is
20   hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by
21   plaintiff’s counsel on June 26, 2019, at Dkt. # 3.
22
23          Dated this 11th day of July, 2019.
24
25
                                                 A
                                                 Robert S. Lasnik
26                                               United States District Judge

     ORDER TO ISSUE
     WRIT OF GARNISHMENT
